Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 85-114 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group I, claims 85-114, directed to a method for identifying the spatial location of an analyte in a biological sample; and the election of Species without traverse as follows: 
Species (A): the method of claim 85 further comprising permeablizing the biological sample (claim 100);
Species (B): wherein the blocking probe is a poly-thymine sequence (claim 89);
Species (C): wherein the analyte binding moiety comprises a protein (claim 92);
Species (D): wherein the analyte capture sequence comprises a sequence that is unique to identify the analyte binding moiety (claim 94);
Species (E): wherein the sample comprises a tissue sample (claim 106); and
Species (F): wherein the tissue sample is a fresh tissue sample (claim 107), in the reply filed on February 1, 2022 is acknowledged.  

Claims 86-91, 95-99, 105, 108-111 and 113 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 85, 92-94, 100-104, 106, 107, 112 and 114 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 10, 2021; September 21, 2021; October 1, 2021; October 28, 2021; November 12, 2021; December 8, 2021; December 15, 2021; January 5, 2022; January 14, 2022; and February 1, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed August 27, 2021 is a CON of a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2020/020193, filed February 27, 2020; which claims the benefit of multiple US Provisional Patent Applications including 62/812,219, filed February 28, 2019.

Claim Objections/Rejections
Markush Objections
Claim 106 is objected to because of the following informalities:  Claim 106 recites the term “wherein the biological sample comprises a tissue sample, an organ sample, an organism sample, an organoid sample, or a cell culture sample”, such that claim 106 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the biological sample is selected from the group consisting of a tissue sample, an organ sample, an organism sample, an organoid sample, and a cell culture sample”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 

extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 85, 92-94, 100-104, 106, 107, 112 and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(a)	Claims 1, 2, 4, 6, 12, 13, 15, 33, 35-37, 39 and 46-52 of copending US Patent Application No. 16/876,913; and
(b)	Claims 1-30 of copending US Patent Application No. 17/572,342;
(c)	Claims 1-30 of copending US Patent Application No. 17/565,081; 
(d)	Claims 1-20 of copending US Patent Application No. 17/481,810;
17/438,038; 
(f)	Claims 1-212 of copending US Patent Application No. 17/312,339;
(g)	Claims 254-281 of copending US Patent Application No. 17/312,247; 
(h)	Claims 1-23 of copending US Patent Application No. 17/238,441;
(i)	Claims 1-25 of copending US Patent Application No. 17/153,384; 
(j)	Claims 25-33 and 39-41 of copending US Patent Application No. 17/572,495;
(k)	Claims 58-87 of copending US Patent Application No. 17/573,126; 
(l)	Claims 1-13 of copending US Patent Application No. 17/368,276; and
(m)	Claims 1-18 of copending US Patent Application No. 17/368,243. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 17/459,931, and the copending claims of the US Patent Applications encompass a method for identifying the spatial location of an analyte in a biological sample, the method comprising: contacting a plurality of capture agents with a biological sample disposed on a substrate, wherein the analyte capture agents comprise an analyte binding moiety, an analyte binding moiety barcode, and an analyte capture sequence; and the substrate comprises a plurality of capture probes comprising a spatial barcode and a capture domain that hybridizes to the analyte capture sequence.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


	Claim 85 is indefinite for the recitation of the term “disposed on a substrate” in lines 2-3 because it is unclear whether the “plurality of capture agents” is disposed on a substrate; whether the “biological sample” is disposed on the substrate; or whether both the “plurality of capture agents” and the “biological sample” are disposed on the substrate and, thus, the metes and bounds of the claim cannot be determined.
	Claim 85 is indefinite for the recitation of the term “analyte binding moiety” in line 6 because it is unclear how the “analyte binding moiety” recited in line 6 is different from the “analyte capture sequence” recited in line 8 and, thus, the metes and bounds of the claim cannot be determined.
	Claim 85 is indefinite for the recitation of the term “the substrate” in line 9 because it is unclear whether the substrate comprising the “analyte capture agents”, and the “biological sample” recited in line 4 is the same substrate as the substrate comprising a “plurality of capture probes” as recited in line 9 (e.g., all elements recited are disposed on the same substrate); or whether the substrate recited in line 4 is a different substrate from the substrate recited in line 9 and, thus, the metes and bounds of the claim cannot be determined.
	Claim 85 is indefinite for the recitation of the term “the sequence” in line 12. There is insufficient antecedent basis for the term “the sequence” in the claim.
	Claim 85 is indefinite for the recitation of the term “or a complement thereof” in line 12 because claim 85 does not recite that the spatial barcode comprises a complement of the spatial barcode and/or that a compliment is produced and, thus, the metes and bounds of the claim cannot be determined.
	Claim 85 is indefinite for the recitation of the term “the spatial location” in line 14. There is insufficient antecedent basis for the term “the spatial location” in the claim.
	Claim 103 is indefinite for the recitation of the term “or a complement thereof” in line 2 because claims 85 and 100-102, from which claim 103 depends, do not recite that the extended capture probe comprises a complement of the extended capture probe; or that a compliment of the extended capture probe is produced and, thus, the metes and bounds of the claim cannot be determined.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 103 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 103 recites (in part) “amplifying the extended capture probe or a complement thereof”. Claim 103 depends from claims 85 and 100-102. Claim 85 recites “a plurality of capture probes” in line 9. Claim 102 recites “extending the capture probe using the analyte binding moiety barcode as a template, thereby generating an extended capture probe” in lines 1-3. Claims 85 and 100-102 do not recite that a complement of the extended capture probe is formed in any step. Thus, claim 103 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 85, 92-94, 100-104, 106, 107, 112 and 114 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Frisen et al. (US Patent Application Publication No. 2019017106, published January 17, 2019; effective filing date April 13, 2011).
Regarding claims 85, 92-94, 102-104, 106, 107, 112 and 114, Frisen et al. teach that genomic DNA can be fragmented and allowed to hybridize to primers capable of capturing the fragmented DNA (e.g., an adapter sequence that is complementary to the primer can be ligated to the fragmented DNA or the fragmented DNA can be extended such as by using an enzyme to incorporate additional nucleotides at the end of the sequence such as a poly-A tail, to generate a sequence that is complementary to the primer) and priming the synthesis of complementary strands to the capture molecules (interpreting the primers as the analyte binding moiety; comprising a unique sequence; and the adapter sequence as the analyte barcode; poly-A tail as the analyte capture sequence; and extending, claims 85, 94 and 103) (paragraph [0024]). Frisen et al. teach that the capture domain can be a poly-T or poly-T-containing capture domain can be used for example where the DNA fragments are provided with a binding domain comprising a poly-A sequence (interpreted as a capture domain, claim 85) (paragraph [0340]). Frisen et al. teach in Figure 1, the overall concept using arrayed “barcoded” oligo-dT probes to capture mRNA from tissue sections for transcriptome analysis (interpreted as an analyte binding moiety barcode; and tissue sample as a biological sample, claims 85, 106 and 107) (paragraph [0343]). Frisen et al. teach a method for localized detection of nucleic acids in a tissue sample as exemplified in Example 1, the method comprising: (a) providing an array comprising a substrate (interpreted as a substrate) on which multiple species of capture probes are directly or indirectly immobilized (interpreted as a substrate comprising a plurality of analyte capture agents; and a plurality of capture probes) such that each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable said probe to function as a primer for primer extension or ligation reaction (interpreted as extending the capture probe), wherein each species of the capture probe comprises a nucleic acid molecule with 5’ to 3’: (i) a positional domain that corresponds to the position of the capture probe on the array (interpreted as spatial barcode), and (ii) a capture domain (interpreted as an analyte capture moiety, and an analyte capture sequence); (b) contacting the array with a tissue sample (interpreted as contacting with a sample comprising an analyte) such that the position of a capture probe on the array can be correlated with a position in the tissue sample and allowing nucleic acids of the tissue sample to hybridize to the capture domain in the said capture probes; (c) generating DNA molecule from the captured nucleic acid molecules using said capture probes as extension or ligation primers, wherein said extended or ligated DNA molecule are tagged by virtue of the positional domain; (d) optionally generating a complementary strand of said tagged DNA and/or optionally amplifying said tagged DNA (interpreted as determining the position of an analyte in the biological sample; and a complement of the barcode); (e) releasing at least part of the tagged DNA molecules and/or their complements or amplicons from the surface of the array, wherein said part includes the positional domain or a complement thereof; (f) directly or indirectly analyzing the sequence of the released DNA molecules (interpreted as contacting capture agents comprising a binding moiety; a barcode and a capture sequence with a biological sample; the substrate comprises capture probes with spatial barcode to identify the location of the analyte in the biological sample; unique sequence; tissue sample; encompassing fresh or frozen tissue; and extending, claims 85, 94, 102, 106 and 107) (paragraphs [0028]-[0035]; and exemplified in Example 1, paragraphs [0374]-[0444]). Frisen et al. teach that the invention can be seen to provide an array for use in the methods of the invention substrate on which multiple species of capture probes are directly, or indirectly immobilized such that each species occupies a distinct position on the array (interpreted as the plurality of capture probes is attached to the substrate, claim 114) (paragraph [0051]). Frisen et al. teach that the positional domain of each species of capture probe contains a unique barcode sequence that can be used to correlate to images of the original tissue sample (interpreted as barcodes sequences; and correlating to the original tissue, claims 85 and 94) (paragraphs [0069], lines 11-15; and [0102], lines 1-3). Frisen et al. teach that the array can be treated with a polymerase enzyme to extend the 3’ end of the universal domain oligonucleotide, in a template-dependent manner, so as to synthesize the positional domain of the capture probe (interpreted as using the analyte binding moiety barcode as a template; and using a polymerase, claim 102) (paragraph [0118], lines 13-16). Frisen et al. teach that any suitable means for marking the array can be used such that they are detectable when the tissue sample is imaged, such as a molecule (e.g., a fluorescent molecule) that generates a signal, can be immobilized directly or indirectly on the surface of the array, wherein the array preferably comprises at least two markers, or 100 or more markers; and that the labeled nucleic acid molecule, or marker nucleic acid, can be linked or coupled to a chemical moiety capable of fluorescing when subjected to light of a specific wavelength, wherein the marker nucleic acid molecule can be contacted with the array before, contemporaneously with or after the tissue sample is stained in order to visualize or image the tissue sample (paragraph [0152], lines 3-12 and 25-29). Friesen et al. teach that prior to tissue application, fluorescent marker probes were hybridized to features comprising marker oligonucleotides printed on the capture probe array (interpreted as analyte capture agents), such that the fluorescent marker probes aid in the orientation of the resulting image after tissue visualization, making it possible to combine the image with the resulting expression profiles for individual capture probe “tag” (positional domain) sequence obtained after sequencing (interpreted as sequencing, claim 104) (paragraph [0402]). Frisen et al. teach that 20 RNA-capture oligonucleotides with individual tag sequences were spotted onto glass slides to function as capture probes (interpreting RNA-capture oligonucleotides as capture probes inherently comprising barcodes, claim 85) (paragraph [0377], lines 1-3). Frisen et al. teach that in addition to in situ techniques, methods have been developed for the in vitro analysis of proteins and nucleic acids, such as by extracting molecules tissue samples, single cell types, or single cells, and quantifying specific molecules in the extracts including by ELISA, qPCR, etc. (interpreted as the analyte is a protein, claims 92 and 112) (paragraph [0012]). Frisen et al. teach second strand synthesis can be used including SMART technology, wherein reverse transcriptase enzymes are capable of adding a few nucleotides at the 3’ end of an extended cDNA molecule (interpreted as forming complements; and extension, claims 103) (paragraph [0174], lines 1-6). Frisen et al. teach that a single amplification reaction such as PCR can be sufficient to amplify all of the DNA (e.g., cDNA) molecules, such that amplification reaction can be carried out on arrays and on-chip thermocyclers, wherein arrays are known in the art as sequencing platforms or for use in any form of sequence analysis such as next-generation sequencing, such that Illumina bead arrays can be used as the basis of the arrays of the invention (interpreting as amplifying; and inherently teaching extension; and beads as analyte capture agents on a substrate, claims 102 and 103) (paragraph [0179]). Frisen et al. teach that it can be desirable to analyze a subset or family of target related molecules, such as all of the sequences that encode a particular group of proteins, which share sequence similarity and/or conserved domains (interpreted as the analyte comprises a protein, claims 92-94) (paragraph [0190]). Frisen et al. teach that the amplification and/or analysis methods described within can use degenerate or gene family-specific primers or probes that hybridize to a subset of the captured nucleic acids or nucleic acids derived therefrom (e.g., amplicons) (interpreted as analyte binding moiety barcode, claim 85) (paragraph [0190], lines 1-8). Frisen et al. teach that mouse brain tissue was fixed in 4% formalin to form formalin fixed paraffinized mouse brain tissue sections (interpreted as fresh or frozen tissue sample, claim 106 and 107) (paragraphs [0393]; and [0476], lines 1-2). Frisen et al. teach that the probes are attached to a solid surface or substrate by a covalent bond to a chemical matrix, wherein the substrate is typically plastic, glass or silicon chip or slide, although other microarray platforms are known, such as microscopic beads (interpreted as substrate; and beads as analyte capture agents on a substrate, claim 85) (paragraph [0072]). Frisen et al. teach general immunohistochemistry staining of target protein in FFPE tissue sections prior to or post synthesis of labeled DNA, wherein FFPE tissue sections immobilized on capture probe arrays were washed and rehydrated after deparaffinization prior to cDNA synthesis, then incubated with primary antibody overnight (interpreted as a capture protein, and secondary antibody conjugated to a fluorochrome (FITC), rinsed and mounted (interpreted as the analyte binding  moiety comprises a protein, and an antibody, claims 92-94) (paragraph [0504]).
Regarding claim 100 and 101, Frisen et al. teach that in some embodiments, the array is washed with a solution comprising a proteinase enzyme (and suitable buffer) such as proteinase K (interpreted as a permeabilization agent; and proteinase K, claims 100 and 101) (paragraph [0156], lines 14-16). Frisen et al. teach that the slides with attached formalin fixed paraffinized mouse brain tissue sections were attached to ChipClip slide holders and proteinase K digest buffer was added (interpreted as a permeabilization agent; and proteinase K, claims 100 and 101) (paragraph [0412]).
Frisen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 85, 92-94, 100-104, 106, 107, 112 and 114 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Amy M Bunker/
Primary Examiner, Art Unit 1639